Citation Nr: 0101462	
Decision Date: 01/18/01    Archive Date: 01/24/01

DOCKET NO.  95-09 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a skin disorder, 
claimed as psoriasis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran had active military service with the United 
States Air Force from March 1963 to September 1969, August 
1984 to June 1985, and from March 1991 to June 1993.  He was 
also a member of the Air National Guard.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a February 1994 rating decision from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to service 
connection for Fuchs' dystrophy, psoriasis, arthritis of the 
cervical spine and left shoulder, bilateral hearing loss and 
tinnitus, and which denied entitlement to a compensable 
evaluation for service-connected residuals of a right foot 
injury.

In a September 1997 decision, the Board denied a compensable 
evaluation for service-connected residuals of a right foot 
injury and remanded the issues of service connection for 
Fuchs' dystrophy, psoriasis, arthritis of the cervical spine 
and left shoulder, bilateral hearing loss and tinnitus.  In 
an August 2000 rating decision, service connection was 
granted for Fuchs' dystrophy, arthritis of the cervical spine 
and left shoulder, bilateral hearing loss and tinnitus.  The 
veteran was informed of this decision in an August 2000 
letter.  The veteran has not expressed disagreement with the 
"down-stream" issues of either the effective date or 
disability evaluation assigned to those disabilities; 
therefore, such matters are not before the Board.  
See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see also 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is that listed on the 
title page of this decision.   


REMAND

In the Board's September 1997 remand, the Board specified 
that "The examiner should clearly identify all existing 
dermatological disorders, to include confirmation or 
refutation of a diagnosis of psoriasis.  The examiner is then 
requested to provide an opinion as to whether each of the 
identified skin disorders is more likely, less likely or at 
least as likely as not related to the veteran's in-service 
complaints, to include consideration of skin complaints 
during all periods of active service as set out above.  If 
there is a diagnosis of psoriasis, the examiner should 
specifically express an opinion as to whether psoriasis as 
likely as not had its onset during active service."  In the 
veteran's representative's January 2001 written argument, he 
pointed out that the examiner had not provided the requested 
opinions.  The Board is obligated by law to ensure that the 
RO complies with its directives, as well as those of the 
United States Court of Appeals for Veterans Claims (Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or the Court are not complied with, the 
Board errs as a matter of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board also notes that the August 2000 supplemental 
statement of the case also appears to have denied the 
veteran's claim for service connection for psoriasis as not 
well grounded.  There has been a significant change in the 
law during the pendency of this appeal.  On November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office has not yet considered whether any 
additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Finally, the veteran's representative has characterized the 
veteran's claim as entitlement to service connection for "a 
skin disorder, claimed as psoriasis."  Given the various 
diagnoses of record and providing that the veteran is 
claiming service connection for a skin disability of service 
origin, however diagnosed, the Board finds that the issue as 
characterized by the veteran's representative is reasonably 
raised by a liberal reading of the record.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  Therefore, the issue is as 
cited on the title page of this decision.  

Accordingly, this case is REMANDED for the following:
 
1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

2.  The RO should forward the claims 
folder and a separate copy of this remand 
to the examiner who conducted the March 
1999 dermatology examination for the 
opinions below.  After a review of the 
veteran's claims file, the examiner 
should clearly identify all of the 
veteran's current dermatological 
disorders, to include confirmation or 
refutation of psoriasis.  The examiner is 
then requested to provide an opinion as 
to whether each of the identified skin 
disorders is more likely, less likely or 
about as likely as not related to the 
veteran's in-service complaints, to 
include consideration of skin complaints 
during all periods of active service.  If 
there are no current findings of 
psoriasis, the examiner should 
specifically express an opinion as to 
whether any previously identified 
psoriatic-like lesions shown in the post-
service record are as likely as not 
related to any skin problem found during 
active service.  The rationale for all 
conclusions should be provided.

If that examiner is not available or if 
that examiner finds that additional 
examination is appropriate, the RO should 
schedule a VA dermatological examination 
to evaluate the veteran's skin problems 
and the examiner should provide opinions 
requested above.  

3.  If the benefit sought on appeal 
remains denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC) on the issue of 
entitlement to service connection for a 
skin disorder claimed as psoriasis.  The 
SSOC must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until notified 
by the RO; however, the veteran is advised that failure to 
cooperate by not reporting for any scheduled examinations may 
adversely affect the outcome of his claim.  38 C.F.R. § 3.655 
(2000).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




